UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7612


TERRANCE SYKES,

                  Petitioner - Appellant,

          v.

CHRISTOPHER ZYCH, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:13-cv-00207-SGW-RSB)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance Sykes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrance Sykes seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2241 (2012) petition, denying

his   motion     for     reconsideration,            and     denying       his   motion       to

correct a clerical error.                 We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                “[T]he

timely    filing    of     a    notice    of       appeal    in   a   civil      case    is    a

jurisdictional requirement.”                Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The last of the district court’s orders that Sykes

challenges was entered on the docket on June 5, 2013.                                      The

notice of appeal was filed on September 20, 2013. *                         Because Sykes

failed    to    file   a       timely    notice      of     appeal    or    to   obtain       an

extension or reopening of the appeal period, we deny leave to

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                               2
proceed in forma pauperis and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                  DISMISSED




                                     3